Citation Nr: 1618088	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-49 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the Navy from October 1987 to October 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher initial rating for lumbosacral strain is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's service-connected hypertension has required continuous medication for control and he has a history of diastolic pressure predominantly 100 or more; however, diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more has not been present during the period of the claim.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in May 2009, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected hypertension in September 2009 and August 2015.  He has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran filed a claim for service connection for hypertension in October 2008.  The RO subsequently granted the claim, and assigned a noncompensable rating.  Thereafter, the RO issued a rating decision in October 2010, which assigned a 10 percent rating throughout the appeal period.  The Veteran has expressed disagreement with the assigned disability rating. 

The Veteran's hypertension history dates back many years.  His service treatment records show elevated blood pressure readings that date to November 1999, when his blood pressure was noted to be 142/108.  As noted above, the Veteran was discharged from active duty in 2007.  In January 2007, the Veteran's blood pressure remained elevated at 194/110.  In April, his blood pressure was assessed as 150/102.  During his separation examination in August, the Veteran's blood pressure readings were 148/105 and 142/98.  

The evidence pertaining to the initial rating period is deplete of any private treatment for hypertension.  Pursuant to the Veteran's reports, the evidence tends to show his hypertension is controlled with Micardis.  There is no indication in the treatment records or the Veteran's own statements that his hypertension has worsened to a point where elevated measurements of blood pressure have been shown.  

In the course of the Veteran's initial September 2009 VA examination, the Veteran reported his symptoms included elevated blood pressure and occasional headaches.  He also stated he continued to take Micardis daily with good response.  During examination his blood pressure was found to be 140/88, 138/86, and 140/88.  The Veteran also stated he did not experience any side effects or functional impairment. 

The report of the Veteran's VA examination in August 2015 shows readings of 130/80, 130/72 and 132/80.

The Board notes that during the course of this appeal the Veteran has indicated his blood pressure is "erratic;" however, he has not provided any evidence to establish blood pressure readings in excess of those noted above.   

As previously noted, a 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 160 or more.  At no time during the pendency of this claim has the evidence indicated the Veteran's diastolic pressure was predominantly 110 or more, or that his systolic pressure was predominantly 200 or more.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the schedular criteria.  

Consideration has been given to assigning a staged rating; however, for the reasons explained above, a rating in excess of 10 percent is not warranted for any portion of the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestation of the service-connected disability, elevated blood pressure, is specifically contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claim is decided.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The report of the Veteran's August 2015 VA back examination indicates that the examiner did not review the Veteran's file prior to conducting the examination.  The examiner nonetheless found the Veteran had not expressed any signs or symptoms associated with a neurological impairment such as radiculopathy.  However, in March and April 2010 statements, the Veteran reported the September 2009 VA examiner failed to assess for nerve impairment

Further, the examiner initially noted the Veteran's reports of flare-ups, which the Veteran stated resulted in a throbbing pain severe enough to cause him to just sit down.  However, the examiner then stated the Veteran was experiencing a flare-up in the course of the examination, but that it resulted in no impairment of functional ability.  The examiner did not address whether the Veteran experienced pain, fatigue, weakness, lack of endurance, or incoordination during his flare-up.  Further, the examiner also failed to provide range of motion results during the Veteran's flare-up.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner should give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that, if feasible, the examiner should indicate the degree of additional ROM loss due to pain on use or during flare-ups.  Id.  Although the examiner stated the Veteran experienced a flare-up of back pain in his presence, he failed to provide range of motion measurements during the Veteran's flare-up.  Based on the above-noted insufficiencies, the Board finds a new VA examination is necessary prior to final adjudication of this matter.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


